t c no united_states tax_court petaluma fx partners llc ronald scott vanderbeek a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date p challenges adjustments in a final_partnership_administrative_adjustment fpaa issued to a partnership pfp p stipulated most of the adjustments in the fpaa and argues that the court lacks jurisdiction over the remaining determinations p stipulated that he will not contest any determinations in the fpaa over which the court finds it has jurisdiction except for the valuation penalties which p argues do not apply to the partnership items at issue as a matter of law r argues that all remaining determinations in the fpaa are partnership items or are otherwise within the court’s jurisdiction and therefore seeks summary_judgment on all remaining issues held the issue of whether pfp should be disregarded for tax purposes is a partnership_item held further because we conclude that we have jurisdiction to determine that pfp should be disregarded for tax purposes we may determine that the partners had no outside bases in pfp held further the court has jurisdiction to determine whether a valuation_misstatement_penalty applies held further because p stipulated that he will not contest any determinations in the fpaa over which the court determines it has jurisdiction and the court finds it has jurisdiction over all determinations necessary to support the adjustments in the fpaa we shall grant r’s motion for summary_judgment and deny petitioner’s cross-motion for summary_judgment edward m robbins jr for petitioner gerald a thorpe and jason m kuratnick for respondent opinion goeke judge this case is before the court on the parties’ cross-motions for summary_judgment under rule the issues for decision are whether the court has jurisdiction in this partnership-level proceeding to determine whether petaluma fx partners l l c petaluma should be disregarded for tax purposes whether the court has jurisdiction to determine whether the partners’ outside bases in petaluma were greater than zero whether the court has jurisdiction to determine whether the accuracy-related_penalties determined in a notice of final unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code in effect for the year at issue partnership administrative adjustment fpaa apply if the court has jurisdiction to review the application of the accuracy- related penalties determined in the fpaa whether the substantial_valuation_misstatement penalties are applicable to the adjustments of partnership items and whether the court has jurisdiction to review the remaining determinations made in the fpaa for the reasons discussed below we shall grant respondent’s motion for summary_judgment and deny petitioner’s cross-motion for summary_judgment background petaluma a purported partnership was formed in date bricolage capital l l c stillwaters inc and caballo inc executed the operating_agreement for the partnership petaluma’s alleged business_purpose was to engage in foreign_currency option trading on behalf of its partners on or about date ronald thomas vanderbeek rtv and ronald scott vanderbeek rsv became partners of petaluma by contributing pairs of offsetting long and short foreign_currency options in computing their adjusted bases in their interests in petaluma rtv and rsv increased their adjusted bases to reflect their contributions of the long options to petaluma but did not respondent argues that petaluma was not a partnership for tax purposes we use the terms partnership partner and related terms for convenience decrease their adjusted bases to reflect petaluma’s assumption of the short options or written call options they contributed rtv and rsv withdrew from petaluma on date petaluma distributed cash and shares of scient stock to rtv and rsv in liquidation of their partnership interests pursuant to sec_732 rtv and rsv determined the adjusted bases in their scient stock according to the adjusted bases in their interests in petaluma immediately before the distribution rtv and rsv sold their scient stock on date and claimed losses on their federal_income_tax returns of about dollar_figure and dollar_figure respectively at the time of the filing of the petition petaluma had no principal_place_of_business and was engaged in no business on date petaluma timely filed its form_1065 u s return of partnership income for the taxable_year ending date on date respondent issued an fpaa to the tax_matters_partner and the notice partners of petaluma on date respondent issued a second fpaa to correct an error regarding the taxable_year to which the fpaa related see petaluma fx partners llc v commissioner tcmemo_2007_254 with exceptions not relevant here the adjustments made in the respondent does not dispute that rtv and rsv actually paid the net_premiums for these options date fpaa were identical to the adjustments made in the date fpaa according to our holding in tcmemo_2007_254 the fpaa issued on date suffices to vest this court with jurisdiction for petaluma’s tax_year ending date further references herein to the fpaa are to the fpaa issued on date in the fpaa respondent made the following adjustments item capital contributions distributions--property other than money outside partnership basis distributions--money other income tax-exempt_interest income assets--cash liabilities and capital--other current liabilities partners’ capital accounts as reported dollar_figure big_number big_number big_number big_number big_number big_number big_number as corrected -0- -0- -0- -0- -0- -0- -0- the corrected fpaa omitted adjustments to liabilities and capital and assets cash petitioner concedes that respondent’s adjustments to these items are correct therefore our analysis is the same regardless of which fpaa serves as the basis for our jurisdiction the fpaa also included the following statement outside partnership basis and the penalties are determined at the partnership level the penalty will be imposed on the partner level the applicable penalty sections are sec_6662 sec_6662 sec_6662 sec_6662 sec_6662 sec_6662 sec_6662 and sec_6662 in addition respondent made a number of determinations regarding petaluma and its partners under the title of exhibit a-- explanation of items the explanation of items the explanation of items is attached hereto as an appendix the explanation of items essentially provides the following explanations for the adjustments to petaluma’s partnership items petaluma was not a partnership as a matter of fact even if petaluma did exist as a partnership it had no business_purpose other than tax_avoidance lacked economic_substance constituted an economic sham and was abusive under sec_1_701-2 income_tax regs therefore the transactions petaluma entered into should be treated as having been entered into directly by the partners and neither petaluma nor its partners entered into the options positions or purchased the foreign_currency or stock with a profit_motive for purposes of sec_165 the explanation of items also provides several alternative reasons for reducing the partners’ adjusted bases in petaluma and determines that penalties under sec_6662 are applicable on date rsv as a partner other than the tax_matters_partner of petaluma filed a petition seeking review of the adjustments set forth in the fpaa on date the parties filed a stipulation of settled issues stipulation petitioner stipulated that the following partnership items should be adjusted according to the fpaa other income tax-exempt_interest income distributions--money distributions--property other than money capital contributions assets--cash liabilities and capital--other current liabilities and partner’s capital accounts petitioner further stipulated that his position is that the court lacks jurisdiction to consider the remaining issues raised in the fpaa which include the partners’ aggregate adjusted_basis in the partnership or outside_basis and the determinations in the explanation of items including the penalties however petitioner also stipulated that he would not contest any issues raised by the fpaa over which the court has jurisdiction except for the issue of whether the valuation misstatement penalties apply respondent filed a motion for summary_judgment asserting that the court has jurisdiction over the remaining issues raised by the fpaa because they all relate to partnership items and that a decision should be entered in favor of respondent on the remaining issues petitioner filed a cross-motion for summary_judgment arguing that he has stipulated all of the partnership items adjusted in the fpaa and is entitled to summary_judgment because all of the remaining issues relate to nonpartnership_items over which the court lacks jurisdiction under sec_6226 in the alternative petitioner argues that the valuation misstatement penalties imposed under sec_6662 b e and h are inapplicable as a matter of law because the penalties do not relate to an error in valuation but relate to respondent’s determination that petaluma and or the transactions it purportedly entered into should be disregarded discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the parties agree that this case is ripe for summary_judgment because both parties raise only questions of law petitioner stipulated if the court determines that it has jurisdiction in this case petitioner does not intend to contest petitioner did not file a motion for dismissal because sec_6226 provides that a decision of the court dismissing the action shall be considered as its decision that the notice of final_partnership_administrative_adjustment is correct any of the issues raised in the fpaa other than the issue of whether the valuation_misstatement_penalty would apply in this case when a party explicitly states that he does not intend to contest an issue we have found it appropriate to deem the issue conceded and not require the other party to prove the issue affirmatively tan xuan bui v commissioner tcmemo_2007_ decaprio v commissioner tcmemo_1996_367 furthermore stipulations are treated as conclusive and binding admissions by the parties unless otherwise permitted by the court rule e 87_tc_1451 accordingly with the exception of the determinations of the valuation penalties if we find that we have jurisdiction over a determination made in the fpaa we shall treat the issue as conceded by petitioner grant respondent’s motion for summary_judgment on the issue and deny petitioner’s cross-motion for summary_judgment on the issue petitioner’s primary argument is that all of the adjustments and determinations in the fpaa that petitioner has not conceded are adjustments to the partners’ outside bases or are otherwise nonpartnership_items that are outside the court’s jurisdiction under sec_6226 specifically petitioner argues that the determinations that petaluma should be disregarded for tax purposes that the partners’ aggregate outside partnership basis is zero and that the penalties apply are either nonpartnership_items or not items at all in the alternative petitioner argues that valuation misstatement penalties are not applicable here i tefra procedures and partnership items partnerships do not pay federal income taxes but they are required to file annual information returns reporting the partners’ distributive shares of tax items sec_701 sec_6031 the individual partners then report their distributive shares of the tax items on their federal_income_tax returns secs to remove the substantial administrative burden occasioned by duplicative audits and litigation and to provide consistent treatment of partnership tax items among partners in the same partnership congress enacted the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 see 64_f3d_101 2d cir h conf rept pincite 1982_2_cb_600 under tefra all partnership items are determined in a single partnership-level proceeding sec_6226 see also randell v united_states supra pincite the determination of partnership items in a partnership-level proceeding is binding on the partners and may not be challenged in a subsequent partner-level proceeding see secs c h this prevents the courts from relitigating the same issues with each of the partners after the final partnership-level adjustments have been made further partner-level actions may be taken to bring the partners’ returns into conformity with the determinations made at the partnership level or to address issues that are specific to the partners if a computational adjustment can be made without making any additional partner-level determinations the commissioner directly assesses the changes in the partner’s tax_liability as a computational adjustment without issuing a notice_of_deficiency sec_6231 c n c f energy partners v commissio89_tc_741 sec_301_6231_a_6_-1t a temporary proced admin regs fed reg date if the partner believes that the computational adjustment was erroneous he may bring a claim_for_refund after payment sec c if a partner has an increased liability stemming from an affected_item or a computational adjustment that requires a factual determination at the partner level the normal deficiency procedures outlined in sec_6212 and sec_6213 apply sec a sec_301_6231_a_6_-1t a temporary proced admin regs supra in partnership-level proceedings such as the case before us the court’s jurisdiction is limited by sec_6226 sec_6226 scope of judicial review --a court with which a petition is filed in accordance with this section shall have jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates the proper allocation of such items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item emphasis added sec_6231 defines the terms partnership_item nonpartnership item and affected_item partnership_item --the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership's taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level nonpartnership item --the term nonpartnership item means an item which is or is treated as not a partnership_item affected_item --the term affected_item means any item to the extent such item is affected by a partnership_item an affected_item is by definition not a partnership_item 127_tc_75 see also 95_tc_1 ii the explanation of items petitioner argues that the court lacks jurisdiction over all of the determinations in the explanation of items petitioner argues that if the court affirms the various alternative arguments in the explanation of items this will amount to an advisory opinion because petitioner has stipulated all of the adjustments to partnership items see 126_tc_1 64_tc_589 however partnership items also affect affected items which are by definition nonpartnership_items and therefore would not be redetermined by the court in this partnership-level proceeding see ginsburg v commissioner supra pincite dial usa inc v commissioner supra pincite sec_301_6231_a_3_-1 proced admin regs sec_301_6231_a_5_-1t temporary proced admin regs fed reg date because partnership items include not only the figures reported on a partnership’s return but also determinations that may affect nonpartnership_items it is essential to determine all partnership items at the partnership level iii whether petaluma and its transactions should be disregarded for tax purposes the first determination in the explanation of items is that petaluma was not a partnership in fact the second and third determinations in the explanation of items are to the effect that if petaluma was otherwise a partnership it had no business_purpose other than tax_avoidance lacked economic_substance constituted an economic sham for federal_income_tax purposes and was abusive under sec_1_701-2 income_tax regs as a consequence the fpaa determines that petaluma and all of the transactions it purportedly engaged in should be disregarded and that the transactions that petaluma engaged in should be treated as having been engaged in directly by the partners because all of these determinations have the same consequence that petaluma should be disregarded for tax purposes we address them together sec_6233 provides that if a partnership return is filed for a year but it is determined that no partnership exists the subchapter that governs the procedure for taxing partnership items still applies to the extent provided in the regulations the regulations provide that the tefra provisions will generally continue to apply if a purported partnership files a partnership return sec_301_6233-1t a temporary proced admin regs fed reg date the regulations further provide that in a partnership-level proceeding the court may determine whether a partnership existed during the year id therefore because petaluma filed a partnership return for under sec_6233 and the regulations promulgated thereunder the court has jurisdiction to determine whether to recognize petaluma as a partnership for tax purposes see also 331_f3d_972 d c cir affg in part and remanding in part tcmemo_2002_97 furthermore the determination of whether a partnership should be disregarded for tax purposes under a legal doctrine such as sham or economic_substance is a partnership_item petitioner argues that the issue of whether petaluma should be disregarded for tax purposes as a sham or for lack of economic_substance is not a partnership_item because it is not an item it is not a determination petaluma was required to make under subtitle a and the regulations do not list the question of whether a partnership should be disregarded for tax purposes under one of these doctrines as a partnership_item a whether a determination must be an item petitioner argues that when used in the code in connection with defining tax consequences of various transactions the term item means an item_of_income deduction credit gain loss or basis or a similar accounting entry under petitioner’s theory the determinations made in the explanation of items are not items themselves but merely explanations of the numerical adjustments made in the fpaa in 491_f3d_732 8th cir the court_of_appeals reasoned that a partnership_item is defined as any item required to be taken into account for the partnership’s taxable_year under a provision of subtitle a to the extent the regulations prescribe that the item is more appropriately determined at the partnership level the court concluded that determinations based on judicial doctrines such as sham may be partnership items id pincite see also andantech l l c v commissioner supra pincite affirming this court’s decision in a partnership-level proceeding that the partnership should be disregarded for tax purposes we agree that partnership items may include determinations of whether a partnership should be disregarded for tax purposes as a sham or for lack of economic_substance therefore we disagree that the term partnership_item is defined in the narrow sense that petitioner advocates b whether the determination to disregard petaluma is required to be taken into account for petaluma’s taxable_year under a provision of subtitle a petitioner argues that judicial doctrines such as sham or lack of economic_substance that address the validity of a partnership are not found in subtitle a in any part of the code related to partnerships or on form_1065 therefore a determination that petaluma is a sham and or lacks economic_substance cannot be a partnership_item under sec_6231 respondent argues that the definition of a partnership_item is not so limited respondent argues that if a partnership is a sham lacks economic_substance or was formed for tax_avoidance purposes the partnership and or its transactions are disregarded for tax purposes see andantech l l c v commissioner tcmemo_2002_97 consequently the amount of the partnership’s income credit gain loss deduction and similar items would be reduced to zero and these items are required to be taken into account under subtitle a while petitioner has stipulated or will not contest most of the adjustments in the fpaa this does not affect the need to determine whether petaluma was a sham or lacked economic_substance in order to properly account for various tax items under subtitle a petitioner may not eliminate our jurisdiction over the determinations in the explanation of items by conceding the adjustments to one or more of the partnership items see ltv corp v commissioner t c pincite furthermore as discussed above a determination whether petaluma was a valid partnership is not mooted by petitioner’s stipulations because a determination of whether petaluma was a valid partnership may also affect any number of affected items rjt inv x v commissioner supra supports respondent’s position that the determination of whether a partnership should be disregarded for tax purposes is a partnership_item the court reasoned that the validity of a partnership--in particular its status as a sham--is a matter that is required to be taken into account under subtitle a because it directly affects many of the components of the partnership’s and partners’ tax reporting when filling out individual tax returns the very process of calculating an outside_basis reporting a sales_price and claiming a capital_loss following a partnership_liquidation presupposes that the partnership was valid id pincite therefore because the validity of a partnership affects tax items that are required to be taken into account under subtitle a the validity of a partnership is also a determination the partnership is required to make petitioner argues that rjt investments x is distinguishable because in rjt investments x the record included comprehensive facts sufficient for the court to conclude as a matter of fact that the partnership was a sham petitioner argues that the court’s treatment of that matter as a partnership_item was merely dictum rather than a holding because the factual findings were sufficient to eliminate the partners’ outside bases petitioner is incorrect as in this case the taxpayers in rjt investments x raised only jurisdictional arguments on appeal and were deemed to have waived any challenges to the sufficiency of the evidence id pincite n the legal issue in rjt investments x is the same question that we must decide and we are persuaded by the decision of the court_of_appeals petitioner also argues that the explanation of items contains various alternative arguments and nothing in subtitle a requires a partnership to affirmatively rebut the myriad potential arguments that the commissioner might use to attack the validity of a partnership and its transactions however petitioner points to no authority and we know of none that prohibits an fpaa from asserting alternative arguments for adjusting partnership items for the reasons provided in rjt investments x we agree with respondent that whether petaluma is a sham lacks economic_substance or otherwise should be disregarded for tax purposes is required to be taken into account under subtitle a therefore this requirement is satisfied c whether the regulations prescribe that the item is more appropriately determined at the partnership level sec_301_6231_a_3_-1 proced admin regs lists a number of items that constitute partnership items but does not explicitly list judicial concepts such as sham or economic_substance however sec_301_6231_a_3_-1 proced admin regs provides that the term partnership_item also includes the accounting practices and the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain loss deduction etc because the determination of whether a partnership is a sham or lacks economic_substance underlies all of the purported partnership’s tax items it fits squarely within the regulation see 293_us_465 andantech l l c v commissioner tcmemo_2002_97 petitioner argues that notwithstanding sec_301_6231_a_3_-1 proced admin regs the validity of petaluma is more appropriately determined at the partner level because the decision of whether a partnership should be respected for tax purposes is based on the totality of the facts and circumstances surrounding the transaction see 85_tc_332 salina pship l p v commissioner tcmemo_2000_352 petitioner emphasizes that whether economic_substance or related judicial doctrines should apply involves an intensely factual inquiry andantech l l c v commissioner tcmemo_2002_97 see also 61_tc_770 therefore petitioner argues that because the totality of the facts and circumstances necessarily includes some facts not available at the partnership level a determination of sham or lack of economic_substance cannot be a partnership_item in particular petitioner argues that the determination of whether a partnership is recognized for substantive tax law purposes depends in part on the intent of the partners see andantech l l c v commissioner f 3d pincite petitioner argues that any determination that requires a partner- level analysis is a nonpartnership item see n c f energy partners v commissioner t c pincite allen family foods inc v commissioner tcmemo_2000_327 therefore petitioner argues that if the court decides that the validity of petaluma is an item it must be an affected_item we first note that 331_f3d_972 d c cir upon which petitioner relies ultimately affirmed the court’s finding in andantech l l c v commissioner tcmemo_2002_97 a partnership-level proceeding that the partnership at issue should be disregarded for tax purposes see also asa investerings pship v commissioner tcmemo_1998_305 affd 201_f3d_505 d c cir petitioner argues that 331_f3d_972 d c cir and 201_f3d_505 d c cir do not help respondent’s position because the courts in those cases did not explicitly address whether sham or lack of economic_substance are partnership items but affirmed the tax court’s decisions after making a factual finding we find that these cases do support respondent’s position and implicit in the analysis of the court’s decisions by the courts of appeal is an analysis of jurisdiction we also disagree that the determination whether a partnership is a sham or lacks economic_substance is more appropriately determined at the partner level the validity of the partnership affects all partners therefore partner-level determinations of validity would defy tefra’s purpose of preventing inconsistent treatment between partners see rjt inv x v commissioner supra pincite furthermore congress vested in the secretary_of_the_treasury not in the federal courts the authority to weigh and decide what items are most suitably ascertained at the partnership level id pincite n as discussed above we hold that sec_301_6231_a_3_-1 proced and admin regs encompasses determinations whether a partnership is a sham or lacks economic_substance for the reasons discussed above we hold that the determination whether petaluma is a sham lacks economic_substance or otherwise should be disregarded for tax purposes is a partnership_item over which we have jurisdiction accordingly we shall grant respondent’s motion and deny petitioner’s cross- motion for summary_judgment on this issue iv outside_basis the fpaa adjusted petaluma’s aggregate outside_basis from dollar_figure to zero in the explanation of items respondent also determined that neither petaluma nor its partners had established that the partners had outside bases greater than zero petitioner argues the court lacks jurisdiction under sec_6226 to redetermine the partners’ outside bases in petaluma because in petitioner’s view outside_basis is not a partnership_item within the definition of sec_6231 respondent acknowledges that as a general matter the court lacks jurisdiction in a partnership-level proceeding to calculate outside_basis a number of our opinions indicate that with certain exceptions not present in this case a partnership is not required to determine its partners’ outside bases nor do the regulations expressly provide that outside_basis is more appropriately determined at the partnership level than the partner level see 129_tc_11 ginsburg v commissioner t c pincite dial usa inc v commissioner t c pincite gustin v commissioner tcmemo_2002_64 however respondent argues that the court has jurisdiction to determine that outside_basis is zero if a partnership is disregarded for tax purposes because there can be no outside_basis in a disregarded partnership petitioner argues that outside_basis cannot be a partnership_item regardless of whether the court disregards a partnership for tax purposes because partnerships are not required to take outside_basis into account under subtitle a in dakotah hills offices ltd pship v commissioner tcmemo_1996_35 and the subch s audit and litigation provisions were repealed by the small_business job protection act of publaw_104_188 sec c 110_stat_1781 applicable to tax years beginning after date id sec a 110_stat_1787 the definition of a subch s item in former sec was parallel to the definition of a partnership_item in sec_6231 the court noted in dicta in countryside ltd pship v commissioner tcmemo_2008_3 n that under the circumstances of that case where the jurisdictional issue was raised by the commissioner who had alleged in the fpaa gain to the partners in excess of their zero basis and where basis was entirely determinable from partnership items it had jurisdiction to determine the partners’ outside bases during a partnership-level proceeding similarly in 129_tc_30 the court stated that determinations in notices of deficiency issued to the partners were partnership items including a determination that one of the partners failed to establish that it had an outside_basis greater than zero however this was consistent with the parties’ agreement olsen-smith ltd v commissioner tcmemo_2005_174 we held that the critical factor is whether the item is required to be taken into account by the partnership see also dial usa inc v commissioner supra pincite furthermore regardless of whether petaluma should be disregarded for tax purposes petitioner points out that the regulations do not definitively provide that outside_basis is an item that is more appropriately determined at the partnership level than the partner level see sec_301_6231_a_3_-1 proced admin regs by contrast sec_301_6231_a_5_-1t b temporary proced admin regs supra provides that a partner’s basis in his interest in the partnership is an affected_item to the extent it is not a partnership_item this definition indicates that outside_basis can be a partnership_item in certain circumstances such as where a partnership makes an election under sec_754 and must calculate a partner’s outside_basis to determine its own basis in its assets under sec_734 see sec_301_6231_a_3_-1 proced admin regs or where one partnership owns an interest in a second partnership and must determine its outside_basis in the second partnership however neither situation is present here this case presents a situation that is different from one where the calculation of a partner’s outside_basis requires determinations to be made at the partner level if there is no partnership there will be no need to make further factual determinations at the partner level if a purported partner is determined not to have had an interest in a partnership no facts available at the partner level will establish that the partner had an outside_basis in the partnership the regulations indicate that in a situation where no partner-level determinations are necessary to determine outside_basis this determination may be a partnership_item sec_301_6231_a_3_-1 and proced admin regs provides that partnership items include determinations that relate to contributions and distributions to the extent that those determinations do not require information that is outside the court’s jurisdiction allen family foods inc v commissioner tcmemo_2000_327 outside_basis is related to a partner’s contributions and share of distributions sec_722 sec_733 if a partnership is disregarded for tax purposes or a partner’s participation in the partnership is disregarded the court may determine that the partner’s outside_basis is zero without requiring a partner-level determination because there can be no adjusted_basis in a disregarded partnership the court will not turn a blind eye to the fact that a partner has no outside_basis when this is a conclusion that stems directly from the court’s determination that a partnership or a partner’s participation in the partnership should be disregarded as discussed above we have jurisdiction to determine whether petaluma should be disregarded for tax purposes because petitioner will not contest this determination other than on jurisdictional grounds the effect of petitioner’s concession is that petaluma will be disregarded for tax purposes there can be no basis in a disregarded_entity if the partners have no outside bases we may treat their outside bases as zero see 91_tc_524 zfass v commissioner tcmemo_1996_167 affd 118_f3d_184 4th cir accordingly we shall grant respondent’s motion and deny petitioner’s cross-motion for summary_judgment on this issue v penalties a jurisdiction the ninth determination states that the adjustments of petaluma’s partnership items are attributable to a tax_shelter for which no substantial_authority or reasonable basis has been established furthermore it determines that all of the underpayments of tax resulting from those adjustments of partnership items are attributable at a minimum to gross or substantial valuation misstatements penalized under sec_6662 b e and h negligence or disregard of rules or regulations penalized under sec_6662 b and c or substantial understatements of income_tax penalized under sec_6662 b and d a taxpayer is liable for an accuracy-related_penalty of percent of any part of an underpayment attributable to in pertinent part a substantial_valuation_misstatement negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and as part of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1026 congress amended sec_6221 and sec_6226 to provide that the applicability of penalties that relate to adjustments to partnership items is determined at the partnership level before the amendment the applicability of all penalties was determined at the partner level because penalties are affected items see n c f energy partners v commissio89_tc_741 sec_6221 now provides the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item shall be determined at the partnership level petitioner acknowledges that under sec_6226 the court has jurisdiction to determine the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item emphasis added however petitioner argues that the penalties determined in the fpaa are attributable to adjustments to affected items not partnership items and are accordingly outside the court’s jurisdiction in this partnership-level proceeding respondent argues that even if the penalties are directly attributable to adjustments to affected items those items relate to partnership items at least indirectly and therefore they are within the court’s jurisdiction for example if petaluma is disregarded for tax purposes rtv and rsv will be found to have underpayments due to the sale of scient stock that took basis by reference to a partnership disregarded for tax purposes petitioner counters that while the penalties may indirectly relate to partnership items the statute provides the court with jurisdiction only over penalties that directly relate to partnership items congress expanded the court’s jurisdiction in partnership- level proceedings when it amended sec_6221 and sec_6226 and the legislative_history accompanying those amendments suggests that congress intended the court’s jurisdiction over penalties to be interpreted broadly reasons for change many penalties are based upon the conduct of the taxpayer with respect to partnerships the relevant conduct often occurs at the partnership level in addition applying penalties at the partner level through the deficiency procedures following the conclusion of the unified proceeding at the partnership level increases the administrative burden on the irs and can significantly increase the tax court's inventory explanation of provision the bill provides that the partnership-level proceeding is to include a determination of the applicability of penalties at the partnership level however the provision allows partners to raise any partner-level defenses in a refund forum h rept pincite 1997_4_cb_319 emphasis added the conference_report suggests that the words relates to in sec_6221 and sec_6226 should be read expansively we applied the amended versions of sec_6221 and sec_6226 in 129_tc_8 domulewicz v commissioner t c pincite and bedrosian v commissioner tcmemo_2007_376 these cases also indicate that the words relates to should be read expansively we hold that the fpaa determined that the accuracy-related_penalties apply as a result of the determination that petaluma should be disregarded for tax purposes and this relation suffices to vest the court with jurisdiction over the penalties b the valuation_misstatement_penalty a substantial_valuation_misstatement occurs if the value or the adjusted_basis of any property claimed on any return of tax is percent or more of the correct amount sec in this case we do not make partner-level determinations for purposes of deciding the applicability of penalties at the partnership level we do not address in this case whether we have jurisdiction in a partnership-level proceeding to determine affected items if the resolution of such items is required to finally determine the amount of a penalty e a the penalty is increased to percent if the underpayment_of_tax is the result of a gross_valuation_misstatement which is the valuation misstatement determined under sec_6662 after substituting percent for percent sec_6662 respondent argues that while the amount of the penalty must be determined at the partner level the determination of whether there is a substantial_valuation_misstatement should be determined at the partnership level respondent argues that the valuation_misstatement_penalty applies in this case because the determinations made in the fpaa regarding petaluma’s partnership items cause the bases of its partners’ interests in the partnership to be reduced to zero instead of dollar_figure million collectively as claimed while the underpayments of tax the partners were required to show on their returns were due to the overstatement of each partner’s scient stock under sec_732 the partners determined their adjusted bases in the scient stock by reference to their outside bases in petaluma before its liquidation as discussed above if a partnership is disregarded for tax purposes the court has jurisdiction to treat the partners’ outside bases as zero if a property has a basis of zero any basis claimed above that will be a valuation_overstatement and the penalty will apply rybak v commissioner t c pincite- zfass v commissioner tcmemo_1996_167 illes v commissioner tcmemo_1991_449 affd 982_f2d_163 6th cir petitioner argues that if the court has jurisdiction over the accuracy-related_penalties under sec_6662 respondent has not met his burden of production under sec_7491 petitioner stipulated that he is contesting only the valuation_misstatement_penalty and we treat this stipulation as binding on petitioner see rule e stamos v commissioner t c pincite5 therefore we treat petitioner’s argument as only relating to the valuation misstatement penalties and not challenging the accuracy-related_penalty on the bases of negligence and substantial_understatement_of_income_tax petitioner argues that respondent has not satisfied his burden of production because he is asserting the penalties against the individual partners not the partnership respondent argues that sec_7491 does not apply because that section applies only in proceedings with respect to the liability of any individual for any penalty and petaluma is not an individual emphasis added see santa monica pictures llc v commissioner tcmemo_2005_104 even if sec_7491 does apply we find that respondent has satisfied his burden of production as discussed above petitioner does not dispute except on jurisdictional grounds that petaluma lacked economic_substance and the partners’ outside bases are zero therefore we find that respondent has met the threshold requirement to support his determination that the gross_valuation_misstatement penalty applies petitioner next argues that the valuation misstatement penalties are inapplicable as a matter of law according to petitioner the overstatement of the partners’ outside bases resulted from respondent’s determinations that petaluma and or the transactions it purportedly entered into should be disregarded not from an erroneous valuation petitioner argues that this penalty was not aimed at and should not be imposed on incorrect application or interpretation of the law as support petitioner points to a statement in the report prepared by the staff of the joint_committee on taxation which accompanied the enactment of sec_6659 the predecessor to sec_6662 the congress believed that a specific penalty was needed to deal with various problems related to the valuation of property staff of joint comm on taxation general explanation of the economic_recovery_tax_act_of_1981 pincite j comm print petitioner argues that we should follow the approach taken by the court_of_appeals for the fifth circuit that the valuation_overstatement_penalty the predecessor to the valuation_misstatement_penalty is not appropriate when the overstatement of basis results from a transaction that has been disregarded in its entirety see 902_f2d_380 5th cir revg tcmemo_1988_408 respondent acknowledges that the court_of_appeals for the fifth circuit has taken the position that valuation_overstatement penalties do not apply when the overstatement stems from disregard of a transaction however respondent argues that we should instead follow the approach we took in zfass v commissioner supra that when a transaction lacks economic_substance the correct basis is zero any amount claimed is a valuation_overstatement that may be subject_to a penalty for a valuation_overstatement under 54_tc_742 affd 445_f2d_985 10th cir the court will follow the decision of the court_of_appeals to which a case is appealable if the court_of_appeals has already decided the issue however we will give effect to our own views in cases appealable to courts that have not yet decided the issue id because petaluma had no principal_place_of_business at the time the petition was filed this case may be appealable to the court_of_appeals for the district of columbia circuit sec_7482 the court_of_appeals for the district of columbia circuit has not yet ruled on the issue of whether the valuation_misstatement_penalty applies to underpayments attributable to overstated bases in property involved in transactions that are shams and or lack economic_substance the courts of appeals for the second third fourth sixth and eighth circuits have affirmed this court’s imposition of the valuation_overstatement or misstatement penalty where the underpayment results from a sham_transaction lacking economic_substance 196_f3d_147 3d cir affg tcmemo_1997_385 zfass v commissioner f 3d pincite illes v commissioner f 2d pincite 933_f2d_143 2d cir affg tcmemo_1989_684 876_f2d_616 8th cir affg tcmemo_1988_427 respondent argues that this approach is consistent with sec_1_6662-5 income_tax regs which provides g property with a value or adjusted_basis of zero --the value or adjusted_basis claimed on a return of any property with a correct value or adjusted_basis of zero is considered to be percent or more of the correct amount there is a gross_valuation_misstatement with respect to such property therefore and the applicable penalty rate i sec_40 percent in keeping with the decisions of the majority of the courts of appeals and our own prior decisions we conclude that the gross valuation penalty applies when the adjusted_basis of property is reduced to zero because a transaction was disregarded as a sham or lacking economic_substance and the taxpayer claims an adjusted_basis in the property of a greater amount petitioner next argues that the valuation penalty is not appropriate when there is some other ground for disallowing the entire portion of the disputed deduction and that this rule applies here see 893_f2d_225 9th cir affg tcmemo_1988_416 petitioner argues that the facts of this case are analogous to those in 389_f3d_152 5th cir in weiner the taxpayers challenged the interest charged against them for tax-motivated transactions pursuant to sec_6621 now repealed id pincite sec_6621 imposed an interest rate of percent of the statutory rate on any substantial_underpayment attributable to tax_motivated_transactions included in the definition of tax_motivated_transaction in sec_6621 was any sham or fraudulent transaction in the fpaas the internal_revenue_service irs asserted several bases for disallowing certain deductions one of which was sham or fraudulent transaction id pincite however because the taxpayers settled with the irs there was never any need for a court to examine the irs’s alternative bases for disallowance or make factual findings about their application id pincite the court concluded that because the fpaa listed several independent reasons for disallowing the taxpayers’ deductions some of which were not related to tax-motivated transactions there was no way to determine without additional superfluous litigation whether the taxpayers’ underpayments were attributable to a tax-motivated transaction id pincite the court in weiner relied partially on 862_f2d_540 5th cir affg 89_tc_912 in todd v commissioner supra pincite the dispute was over the application of the valuation_overstatement_penalty under former sec_6659 the court found that the taxpayers’ liability was attributable to the fact that because they did not place their property in service before a certain date the valuation of the property had no impact on the tax actually owed id pincite petitioner argues that if we find that all of the determinations in the explanation of items are partnership items it will be impossible to determine which of the determinations provide the grounds for imposing the valuation_misstatement_penalty while a determination that petaluma was a sham and or lacked economic_substance would cause the partners’ outside bases in petaluma to be reduced to zero many of the other determinations would have the same effect according to petitioner because it is initially impossible to tell under respondent’s theory why the partners’ outside bases are being disallowed under weiner and todd the court will not be able to conclude that the penalty should be imposed because of a gross_valuation_misstatement respondent acknowledges that the court does not apply the valuation_misstatement_penalty in cases where the deduction or credit is disallowed for reasons other than the fact that the value or basis of the property was inflated 89_tc_912 gainer v commissioner tcmemo_1988_416 however respondent argues that unlike the situations in todd and gainer in this case respondent’s alternative arguments all affect the partners’ bases in the partnership under any of respondent’s alternative arguments the penalty is imposed on the same determination--the misstatement of the partners’ outside bases we agree with respondent that todd and gainer are for that reason distinguishable from this case petitioner finally argues that the valuation_misstatement_penalty is improper because the factual record does not support respondent’s arguments that petaluma and the transactions in which petaluma and its partners engaged were shams and or lacked economic_substance to the contrary petitioner argues that the exhibits respondent submitted particularly a memorandum describing the offering of interests in petaluma to potential investors prove that petaluma was a valid partnership that engaged in real transactions petitioner argues that while he stipulated that he would challenge jurisdiction only over the disputed items and the propriety of imposing the valuation penalty he has not conceded the valuation penalty just because the fpaa determines that petaluma was a sham and or lacked economic_substance petitioner preserved the right to argue that sham and lack of economic_substance are not partnership items and argues that this right necessarily includes the right to argue whatever is necessary to mount that challenge petitioner argues that it is proper to argue that the factual record supports a finding that petaluma engaged in real transactions with a real business_purpose and therefore respondent’s sham or lack of economic_substance argument is not supported by the record we agree that petitioner preserved the right to argue that sham and lack of economic_substance are not partnership items however this is not the same as preserving the right to challenge on factual grounds respondent’s position that petaluma was a sham and lacked economic_substance petitioner stipulated if the court determines that it has jurisdiction in this case petitioner stipulates that he does not intend to call any witnesses or offer any evidence in this proceeding or otherwise contest the determinations made in the fpaa other than the determination that the valuation_misstatement_penalty imposed by sec_6662 b e and h applies to any underpayment resulting from the adjustments to partnership items we construe this stipulation to mean that petitioner did not intend to challenge on factual grounds the fpaa’s determination that petaluma was a sham or otherwise lacked economic_substance the stipulation means that petitioner did intend to challenge the valuation_misstatement_penalty but only on the ground that it is inapplicable to the adjustments to partnership items stated in the fpaa not on the ground that the adjustments to partnership items were incorrect it is incongruous that petitioner would have stipulated that he would not call any witnesses or offer any evidence if he intended to prove that petaluma should be respected for tax purposes in order to dispute the applicability of the valuation misstatement penalties this stipulation is binding on the parties and we do not find that justice requires the court to permit petitioner to qualify change or contradict it see rule e stamos v commissioner t c pincite- therefore we hold that petitioner is precluded from challenging this penalty on the merits during this proceeding however if the partners have any personal defenses that they wish to assert against the valuation_misstatement_penalty they may assert those defenses in a refund forum sec c on the basis of the foregoing we shall grant respondent’s motion for summary_judgment and deny petitioner’s cross-motion for summary_judgment on this issue therefore we need not address whether the accuracy-related_penalties for negligence or understatement of income_tax apply vi the remaining determinations as discussed above petitioner argues that the court lacks jurisdiction over all of the determinations in the explanation of items however with the exception of the determinations already discussed petitioner makes no specific arguments regarding whether the remaining determinations are partnership items furthermore given our holdings that petaluma should be disregarded for tax purposes and the partners have no outside bases the remaining issues are moot and unnecessary to decide to support a holding for respondent accordingly we shall not address whether the remaining determinations in the explanation of items are partnership items based on the foregoing an appropriate order and decision will be entered appendix the explanation of items in exhibit a to the fpaa issued to petitioner made the following additional determinations it is determined that neither petaluma fx partners llc nor its purported partners have established the existence of petaluma fx partners llc as a partnership as a matter of fact even if petaluma fx partners llc existed as a partnership the purported partnership was formed and availed of solely for purposes of tax_avoidance by artificially overstating basis in the partnership interests of its purported partners the formation of petaluma fx partners llc the acquisition of any interest in the purported partnership by the purported partner the purchase of offsetting options the transfer of offsetting options to a partnership in return for a partnership_interest the purchase of assets by the partnership and the distribution of those assets to the purported partners in complete_liquidation of the partnership interests and the subsequent sale of those assets to generate a loss had no business_purpose other than tax_avoidance lacked economic_substance and in fact and substance constitutes an economic sham for federal_income_tax purposes accordingly the partnership and the transactions described above shall be disregarded in full and any purported losses resulting from these transactions are not allowable as deductions for federal_income_tax purposes it is determined that petaluma fx partners llc was a sham lacked economic_substance and under sec_1_701-2 of the income_tax regulations was formed and availed of in connection with a transaction or transactions in taxable_year a principal purpose of which was to reduce substantially the present_value of its partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k of the internal_revenue_code it is consequently determined that a the petaluma fx partners llc is disregarded and that all transactions engaged in by the purported partnership are treated as engaged in directly by its purported partners this includes the determination that the assets purportedly acquired by petaluma fx partners llc including but not limited to foreign_currency options were acquired directly by the purported partners b the foreign_currency option s purportedly contributed to or assumed by petaluma fx partners llc are treated as never having been contributed to or assumed by said partnership and any gains or losses purportedly realized by petaluma fx partners llc on the option s are treated as having been realized by its partners c the purported partners of petaluma fx partners llc should be treated as not being partners in petaluma fx partners llc d contributions to petaluma fx partners llc will be adjusted to reflect clearly the partnership’s or purported partners’ income it is determined that the obligations under the short positions written call options transferred to petaluma fx partners llc constitute liabilities for purposes of sec_1_752-6t the assumption of which by petaluma fx partners llc shall reduce the purported partners’ bases in petaluma fx partners llc in the amounts of dollar_figure and dollar_figure for ronald thomas vanderbeek and ronald scott vanderbeek respectively but not below the fair_market_value of the purported partnership_interest it is determined that neither petaluma fx partners llc nor its purported partners entered into the option s positions or purchase sic the foreign_currency or stock with a profit_motive for purposes of sec_165 it is determined that even if the foreign_currency option s are treated as having been contributed to petaluma fx partners llc the amount treated as contributed by the partners under sec_722 of the internal_revenue_code is reduced by the amounts received by the contributing partners from the contemporaneous sales of the call option s to the same counter-party thus the basis of the contributed option s is reduced both in the hands of the contributing partners and petaluma fx partners llc consequently any corresponding claimed increases in the outside_basis in petaluma fx partners llc resulting from the contributions of the foreign_currency option s are disallowed it is determined that the adjusted bases of the long call positions purchased call options zero coupon notes and other contributions purportedly contributed by the partners to petaluma fx partners llc has not been established under sec_723 it is consequently determined that the partners of petaluma fx partners llc have not established adjusted bases in their respective partnership interests in an amount greater than zero -0- it is further determined that in the case of a sale exchange or liquidation of petaluma fx partners llc partners’ partnership interests neither the purported partnership nor its purported partners have established that the bases of the partners’ partnership interests were greater than zero for purposes of determining gain_or_loss to such partners from the sale exchange or liquidation of such partnership_interest accuracy-related_penalties it is determined that the adjustments of partnership items of petaluma fx partners llc are attributable to a tax_shelter for which no substantial_authority has been established for the position taken and for which there was no showing of reasonable belief by the partnership or its partners that the position taken was more_likely_than_not the correct treatment of the tax_shelter and related transactions in addition all of the underpayments of tax resulting from those adjustments of partnership items are attributable to at a minimum substantial understatements of income_tax gross_valuation_misstatement s or negligence or disregarded sic rules or regulations there has not been a showing by the partnership or any of its partners that there was reasonable_cause for any of the resulting underpayments that the partnership or any of its partners acted in good_faith or that any other exceptions to the penalty apply it is therefore determined that at a minimum the accuracy- related penalty under sec_6662 of the internal_revenue_code applies to all underpayments of tax attributable to adjustments of partnership items of petaluma fx partners llc the penalty shall be imposed on the components of underpayment as follows a a percent penalty shall be imposed on the portion of any underpayment attributable to the gross_valuation_misstatement as provided by sec_6662 sec_6662 sec_6662 and sec_6662 of the internal_revenue_code b c d a percent penalty shall be imposed on the portion of the underpayment attributable to negligence or disregard of rules and regulations as provided by sec_6662 sec_6662 sec_6662 of the internal_revenue_code a percent penalty shall be imposed on the underpayment attributable to the substantial_understatement_of_income_tax as provided by sec_6662 sec_6662 and sec_6662 of the internal_revenue_code a percent penalty shall be imposed on the underpayment attributable to the substantial_valuation_misstatement as provided by sec_6662 sec_6662 and sec_6662 of the internal_revenue_code it should not be inferred by the determination of the accuracy related penalty in this notice that fraud penalties will not be sought on any portion of an underpayment subsequently determined to be attributable to fraud or that prosecution for criminal offenses will not be sought under sec_7201 sec_7206 or other provisions of federal_law if determined to be appropriate
